PER CURIAM:
Claimant brought this action to recover $480.17 in damages to its power lines when the lines were struck by a crane being operated by an employee of the South Branch Valley Railroad, a facility owned and maintained by respondent.
Respondent in its Answer admitted the validity of the facts as stated in the claim and also admits the amount of the claim.
In view of the foregoing, the Court is of the opinion to and does make an award to claimant in the amount of $480.17.
Award of $480.17.